DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Dec. 15, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 6, 7, 15 and 18 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Christian Mannino on Dec. 17, 2021 for this examiner's amendment, and we fundamentally agreed upon the following changes:

Claim 1 (Currently Amended) An electric-power supplying device, wherein the electric-power supplying device comprises: 
an isolation driving unit, comprising a high-voltage-side winding and a low-voltage-side winding, configured to transform a high-voltage input from a high-voltage power supply into a low-voltage output; 
a high-voltage inputting unit, comprising a first switch part that is connected in series to the high-voltage-side winding of the isolation driving unit; 

a switch regulating unit, configured to output a switch regulating signal to the first switch part of the high-voltage inputting unit; 
a high-voltage starting-up unit, comprising a first end that is connected to the high-voltage power supply, and a second end that is connected to the switch regulating unit, configured to supply a starting-up voltage to the switch regulating unit; and 
an auxiliary-power-supply unit, comprising a first end that is connected to an auxiliary power supplying winding of the isolation driving unit that is coupled to the low- voltage-side winding, and a second end that is connected to the switch regulating unit, configured to supply an electric power to the switch regulating unit, wherein 
the auxiliary-power-supply unit comprises: an auxiliary filtering part, comprising a fourth diode and a second capacitor, configured to filter an auxiliary power supply that is outputted from the auxiliary power supplying winding of the isolation driving unit; and a fifth diode, comprising an anode that is connected to an output end of the auxiliary filtering part, and a cathode that is connected to the switch regulating unit[[.]], and 
the high-voltage starting-up unit comprises: a third switch part, comprising a source that is connected to the high-voltage power supply via a fourth resistor, a grid that is connected to the high-voltage power supply via a fifth resistor, and a drain that is connected to the switch regulating unit; a first voltage stabilizing part, comprising a cathode that is connected to the grid of the third switch part, and an anode that is 

Allowable Subject Matter
3.	Claims 1-5, 8-14, 16, 17 and 19 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 1-5, 8-14, 16, 17 and 19 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…wherein the auxiliary-power-supply unit comprises: an auxiliary filtering part, comprising a fourth diode and a second capacitor, configured to filter an auxiliary power supply that is outputted from the auxiliary power supplying winding of the isolation driving unit; and a fifth diode, comprising an anode that is connected to an output end of the auxiliary filtering part, and a cathode that is connected to the switch regulating unit, and the high-voltage starting-up unit comprises: a third switch part, comprising a source that is connected to the high-voltage power supply via a fourth resistor, a grid that is connected to the high-voltage power supply via a fifth resistor, and a drain that is connected to the switch regulating unit; a first voltage stabilizing part, comprising a cathode that is connected to the grid of the third switch part, and an anode that is connected to a high-voltage-side reference ground; and a charging element, connected to the switch regulating unit at one end, and connected to the anode of the first voltage stabilizing part at the other end.” as set forth in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Richard Tan/
Primary Examiner, Art Unit 2849